EXHIBIT 10.23(a)

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of May 11, 2006, by and
between PRIMEDIA Inc., a Delaware corporation (“Company”), and Carl Salas, an
individual resident of New York (“Employee”).

WHEREAS, Company wishes to retain Employee in its employ; and

WHEREAS, Employee desires to be retained by Company pursuant to the terms of
this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Services. The Company hereby retains Employee, and Employee hereby agrees to
be retained by the Company, as Senior Vice President and Treasurer with duties
and responsibilities subject to the management and direction of the Company’s
officers and directors. Employee agrees to devote 100% of his professional time
to this position and will perform his duties to the best of his abilities.

2. Compensation and Benefits.

(a) Base Salary. Employee shall be paid an aggregate annual base salary equal to
$280,000 subject to periodic reviews. In addition, Employee shall participate in
the Company’s Executive Incentive Compensation Plan (“EICP”) at a target



--------------------------------------------------------------------------------

percentage of annual earned base salary which shall be no less than fifty
(50%) percent, starting with the full 2006 calendar year.

(b) Benefits. During the term of this Agreement, Company shall provide Employee
with benefits commensurate with those provided to Company employees generally,
including, without limitation, eligibility for (i) coverage under the PRIMEDIA
Health and Welfare Plan if Employee elects such coverage (a portion of the
premiums under this plan are paid for by Employee through salary deductions) and
(ii) participation in the PRIMEDIA Thrift and Retirement Plan.

(c) Stay Bonuses. If Employee remains an employee of Company on March 31, 2007,
Company shall pay Employee a stay bonus of $75,000. If employee remains an
Employee of Company on May 31, 2008, Company shall pay Employee a stay bonus of
$125,000 (together with the bonus described in the preceding sentence, the “Stay
Bonuses”). The Stay Bonuses shall be paid, less applicable withholdings, on the
date such Stay Bonuses are earned.

3. Term and Termination.

(a) Term. The term of this Agreement shall commence as of the date hereof (the
“Commencement Date”), and shall continue in effect through May 31, 2008 unless
earlier terminated in accordance with Section 3(b).

(b) Early Termination Due to Death, Disability or For Cause.

(i) This Agreement:

 

2



--------------------------------------------------------------------------------

(A) shall terminate automatically upon Employee’s death;

(B) may be terminated by the Company upon Employee incurring a “Permanent
Disability” which shall mean a disability which renders Employee unable by
reason of physical or mental illness, to perform the services specified herein
in a reasonably professional manner for a period of more than three consecutive
months, as reasonably determined by Company’s management; and

(C) may be terminated by the Company for “Cause” which shall mean any
intentional act of dishonesty committed by you in connection with your
employment, substance abuse, conviction of a felony, behavior injurious to the
Company, the willful or repeated failure or refusal to perform your duties or
gross insubordination.

(ii) Amounts Payable Upon Early Termination. In the event that this Agreement
shall terminate pursuant to any of the provisions of Section 3(b) hereof,
Employee shall be entitled to receive only any outstanding salary for time
actually worked, and actual business expenses incurred subject to Company’s
regular approval process.

(c) Termination Without Cause. The Company reserves the right to terminate
Employee’s employment at any time for any reason. In the event the Company
terminates Employee’s employment for any reason other than as described in
Section 3(b), and

 

3



--------------------------------------------------------------------------------

provided that Employee executes a separation and release agreement in the form
then being used by the Company, (i) if the termination is during the term of
this Agreement, Employee shall be entitled to receive the greater of (A) the
remaining amounts due under this Agreement less applicable withholding taxes
which shall mean base salary from the date of termination up to and including
May 31, 2008, Employee’s EICP target bonus for the year of termination and all
subsequent full calendar years covered under this Agreement, Five-Twelfths
(5/12) of Employee’s EICP target bonus for 2008 and any unpaid Stay Bonuses; or
(B) twelve (12) months base salary at the rate in effect at the time of
termination, less applicable withholding taxes, payable in bi-weekly
installments (“One Year’s Salary”) and any unpaid Stay Bonuses; (ii) if the
termination is after the term of this Agreement (and no employment agreement is
in place) One Year’s Salary

4. Expenses. The Company shall reimburse Employee for all reasonable and
customary out-of-pocket travel and entertainment expenses incurred in the
performance of her duties hereunder provided such expenses have been approved in
advance by Employee’s supervisor or are in accordance with a budget that has
been so approved.

5. Confidentiality/Non-Compete. Employee shall not, directly or indirectly,
divulge, publish or otherwise reveal to any person, firm, corporation or other
entity for any reason or purpose whatsoever, any confidential information
related to the Company, except as demanded under power of subpoena or court
order, as otherwise

 

4



--------------------------------------------------------------------------------

required by law, or as authorized in writing by the Company provided that
Employee shall give the Company prompt written notice of any subpoena or court
order or other legal requirement so that the Company may seek a protective
order. Confidential information shall not include any information that, at the
time of disclosure, is generally available to the public. Employee further
agrees that she will not compete with the Publication either directly or as an
employee or independent contractor of a competitor for one year from the date of
this Agreement.

6. Specific Performance. The parties acknowledge that there may be no adequate
remedy at law for a breach by Employee of Section 5 of this Agreement and that
money damages may not be an adequate remedy for such breach. Therefore, Employee
agrees that the Company shall have the right, in addition to any other rights it
may have, to injunctive relief and specific performance of such Section in the
event of any breach by the Employee. The remedy set forth in the preceding two
sentences is cumulative and shall in no way limit any other remedy any party
hereto has at law, in equity or pursuant hereto.

7. Governing Law. This Agreement shall be governed and interpreted and enforced
in accordance with the laws of New York.

8. Miscellaneous.

(a) Waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any

 

5



--------------------------------------------------------------------------------

subsequent breach by such waiving party.

(b) This Agreement shall not be assignable by either party except that the
Company may assign its rights and obligations hereunder to any of its sister
companies or subsidiaries or to any successor in interest, provided that such
assignment shall not result in any change in the terms of this Agreement and
Company shall remain secondarily liable for its obligations hereunder.

(c) This instrument contains the entire agreement and understanding of the
parties hereto. It may not be changed except by an agreement in writing signed
by both parties.

(d) If any term, condition or provision of this Agreement shall be declared, to
any extent, invalid or unenforceable, the remainder if the Agreement, other than
the term, condition or provision held invalid or unenforceable, shall not be
affected thereby and shall be considered in full force and effect and shall be
valid and be enforced to the fullest extent permitted by law.

 

PRIMEDIA Inc. By:  

/s/ MICHAELANNE C. DISCEPOLO

  Michaelanne C. Discepolo   Executive Vice President, Human Resources

/s/ CARL SALAS

Carl Salas

 

6